DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the material of claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, the term “tear-dropped shaped” is indefinite. In the real world, a tear drop could take on myriad shapes depending upon the forces acting upon it. In stylized form, a tear-drop is similar to various airfoil shapes and ovoids. However, airfoil and ovoid shapes have been separately claimed and/or described, therefore it would not be consistent to interpret the two as having the same meaning. As no drawing is presented to clarify what shape “tear-dropped shape” is supposed to describe, its metes and bounds are unknown.
In claim 3, it is unclear what it might mean for the leading edge of the external surface to have an airfoil shape. A leading edge is just a point or line which defines the furthest extent of an object in one direction. An airfoil shape describes the entire cross-sectional shape of an object in the direction of airflow across it. The application of the word airfoil appears to be inconsistent with common definitions.
In claim 4, it is not clear what shape is intended to be described by the term “rounded arch”. The examiner is uncertain what a non-rounded arch would mean and therefore does not know how to construe the entire phrase. Additionally, an arch comprises only upright and capping structures, but a hole that is formed as a “rounded arch” presumably has a bottom surface as well. The term appears nowhere in the specification, does not appear to be illustrated, and therefore its metes and bounds are unclear. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-8, 10-15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wentworth (US 1,953,324).

Regarding claims 1 and 14, Wentworth teaches a system and apparatus (Fig. 1) comprising a plurality of thermal management assemblies (Fig. 2) each having a monolithic foil (ovoids are defined by applicant as foils) structure having a body (2) with external and internal surfaces (see cross-section Fig. 3) that are differently shaped from one another (Fig. 3; the exterior surface is a more elongated ovoid which creates the thicker material at the left and right edges relative to the upper and lower edges; alternatively, they are also different shapes because they cannot be laid colinearly on one another), the interior and exterior surfaces forming an inner conduit and an outer profile, respectively; the structure physically isolates a first fluid flowing along the external surface (air) from a second fluid flowing in the internal conduit (to and from 3; see fig. 1), the body transfers thermal energy between the two fluids (it is a radiator).

Regarding claims 2-4, insofar as these claims are interpretable, the ovoid shape taught by Wentworth appears to satisfy the characteristics of: a tear-drop (curved longer sides joined by rounded end sections) per claim 2; an airfoil leading edge (either of the edges shown with 6 or 7 attached to it) and a circular radius trailing edge (the opposite edge of the first) per claim 3; and an internal rounded arch (Fig. 3; the upper surface of the interior of 2 can be interpreted as a rounded arch) per claim 4.

Regarding claims 7-8, the internal surface extends from an inlet end to an opposite outlet end (i.e. from one 3 to the other) and edges of the internal surface are rounded at the inlet end and at the outlet end (see Fig. 3 which shows, inside, the taper of the internal surface to the connection point at 3).

Regarding claim 10, there are no welds, joints, or seams between the inner and outer surfaces (see Figures).
Regarding claims 11 and 17, the body includes fins (5) projecting from the external surface at angles (Fig. 2) relative to an underlying portion of the external surface.
Regarding claim 12, no seams, joints, or welds are present between the fins and outer surface (Pg. 1:66-67).
Regarding claim 13, the fins have foil shapes (Pg. 1:82-90; Fig. 2).
Regarding claim 18, the fins have a staggered leading edge with respect to adjacent fins (see Fig. 4 illustrating how the orientation of air flow from the bottom to the top of the device gives every fin a different leading edge location; alternatively, compare fins 5a to fins 5).
Regarding claim 19, the fins are spaced apart from the bodies of the remaining monolithic foil structures (see Fig. 1 illustrating the air space between adjacent monolithic foil structures).
Regarding claim 15, the inlet of one or more monolithic foil structures may be operatively coupled to a common fluid source (via 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wentworth in view of Gnagi (US 1,741,930).
Regarding claim 9, Wentworth does not teach different body thickness at different lengths of the device. Gnagi teaches that it is known to either maintain thickness along the length of the device (Fig. 5) or allow that thickness to vary (Fig. 6).
Regarding claims 5-6, Wentworth does not teach the comparative symmetry and asymmetry. Gnagi teaches that the device in a cross-section (Fig. 6) may have a symmetric external surface (symmetric about the central left-right longitudinal axis) but an asymmetric internal conduit. Furthermore, the symmetric shape differs from one area relative to another area at different lengths (length is the left-right direction) of the body (i.e. there are step changes in thickness along that direction).
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the device of Wentworth with a tapering interior shape in order to accommodate the reduction in volume of the cooling interior fluid, as taught by Gnagi, in addition to the consistent exterior shape to allow for consistent installation space requirements, as also taught by Gnagi, resulting in the varying wall thickness, also taught by Gnagi.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wentworth.
Wentworth does not teach multiple monolithic foil structures (2) coupled to different fluid sources (via 3).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the assembly with multiple entire radiator structures in order to increase the heating capacity, allow for heating in two directions at once, allow for heating mulitiple spaces simultaneously, allow for heating two spaces to different temperatures, or any other number of obvious applications, thus resulting in foils connected to different sources, as this is a mere duplication of parts.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wentworth in view of Kington (US 9,447,484).
Wentworth teaches the monolithic foil structure (2) having the body with opposite external and internal surfaces (fig. 3) forming the outer profile and interior conduit (Fig. 3) with different shapes (Fig. 3) and isolating internal and externally flowing fluids (it’s a radiator).
Wentworth does not teach the method of forming the device via standard additive manufacturing.
Kington teaches that layer-by-layer additive manufacturing is old and well-known in the art (step 220).
It would have been obvious to form the device of Wentworth via additive manufacturing as it is an old and well-known means of fabrication in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on 571.270.5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/             Primary Examiner, Art Unit 3763